DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the axis direction” in line 6, there is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “ the stress of a front portion of the cylindrical part at 10% elongation in the traverse direction of the cylindrical part is 10N/25 mm or less”, it is unclear that the stress 10N/25mm is used to stretch the front portion of the cylindrical part at 10% elongation or less than 10% elongation? Or the stress 10N/25mm or less is applied to stretch the front portion of cylindrical part at 10% elongation in the traverse direction of the cylindrical part? 
It is also unclear how to examine the stress 10N/25mm, is 10N/25mm is equal to 0.4N/mm or the stress of a front portion of the cylindrical part at 10% elongation in the traverse direction of the cylindrical part is 10N and it is tested in 25 mm distance?

Claims 2,4-5 are rejected as being indefinite as claims 2, 4-5 are dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Roe (US 8435223)(hereinafter Roe).
Regarding claim 1, Roe teaches a bottom wear comprising a waist encircling section (fig 2, a pant type article comprising a waist encircling section), wherein a cylindrical part including a cloth of bottom wear (column 9, lines 31-32, the outer cover 32 including cotton material) and a planar material (absorbent insert 22) different from the cloth (the absorbent insert 22 is different from the hydrophobic material of the outer cover 32), the cylindrical part is disposed in such a manner that the axis direction of the cylindrical part is substantially parallel to the waist encircling direction of the waist encircling section (annotated fig 1), the static friction coefficient of an inner surface of a rear portion of the cylindrical part is 0.2 to 0.6 (column 9, lines 59-61, the static coefficient of friction may vary from 0.3 to 0.4 or 0.5 or higher over the surface of the outer cover).

    PNG
    media_image1.png
    707
    553
    media_image1.png
    Greyscale

Roe does not explicitly teach the stress of a front portion of the cylindrical part at 10% elongation in the transverse direction of the cylindrical part is 10N/25 mm or less. However, Roe teaches the rear zone may extend at least 50% under an applied force of 5N and may have an unload force of at least 1.0N at 25% extension (column 1, lines 53-56); and the test used the gage length to 25.4 mm (column 12, line 27). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to recognize that the stress of the outer cover 32 at 10% elongation in the traverse direction of the cylindrical part is 10 N/25 mm or less dependent on the test scale of the outer cover composite extension force and for the benefit of testing the suitable extension of the outer cover with different zones.
Regarding claim 2, Roe teaches the static friction coefficient of the surface of a part of the front portion of the cylindrical part which is closed to a human body is 0.2 to 1.0 (column 9, lines 59-61, an outer cover having zones of higher static coefficient of friction on the wearer- facing surface in the regions may tend to have increased support and improved sustained fit during the wearing process,  the static coefficient of friction may vary from 0.3 to 0.4 or 0.5 or higher over the surface of the outer cover).
Regarding claim 4, Roe teaches the cylindrical part includes the planar material (the material of absorbent insert 22) different from the cloth of bottom wear (hydrophobic material of the outer cover 32) , and an upper part and a lower part of the cylindrical part are each intermittently connected to the cloth of the bottom wear (fig 1, by attachment points 24).
Regarding claim 5, Roe does not clearly teach the planar material is a fabric. However, Roe teaches reusable absorbent articles have traditionally involved an absorbent insert, such as a cloth diaper (background of the invention). It is obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the absorbent insert comprising cloth material for the benefit of providing reusability for the absorbent insert.
Regarding claim 6, Roe teaches a bottom wear with a band and a protection band for lumbago (annotated fig 2).

    PNG
    media_image2.png
    550
    569
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370.  The examiner can normally be reached on Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.T.N./            Examiner, Art Unit 3732                                                                                                                                                                                            

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732